Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE

I.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Pursuant to MPEP 606.01, the title has been changed to read:
7.	-- MEMORY CONTROLLER CONFIGURED TO TRANSMIT INTERRUPT SIGNAL IF VOLATILE MEMORY HAS NO DATA CORRESPONDING TO ADDRESS REQUESTED FROM SOURCE  --
8.	
ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having:  “…memory system comprising: a nonvolatile memory configured to store data; a volatile memory configured to store a part of 5the data stored in the nonvolatile memory, a capacity of the volatile memory being smaller than a capacity of the nonvolatile memory; and a controller configured to: in response to receiving, from a requester, a 10first request that includes an address, send, to the requester, first information as to whether first data is not stored in the volatile memory, the first data corresponding to the address included in the first request..” Claim 11 is similar limitations.
12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
13. Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571)272-2100.
15.	/Tammara R Peyton/
16.	Primary Examiner, Art Unit 2184 
17.	August 12, 2022